IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1610
                              Filed August 19, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL DARYL MARSHALL-LIMOGES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreason, Judge.



      Juvenile defendant challenges his sentence as cruel and unusual

punishment. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Linda J. Hines,

Assistant Attorneys General, Patrick A. Jennings, County Attorney, and Terry

Ganzel and Mark Campbell, Assistant County Attorneys, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2



MCDONALD, J.

       The United States Constitution prohibits the infliction of “cruel and unusual

punishments.” U.S. Const. amend. VIII. While there is authority standing for the

proposition that the Eighth Amendment was only meant to limit the methods of

punishment, the Supreme Court has concluded the Eighth Amendment is

available to challenge “sentences for terms of years.” Lockyer v. Andrade, 538
U.S. 63, 72 (2003). The Eighth Amendment “is applicable to the States through

the Fourteenth Amendment.”         Rhodes v. Chapman, 452 U.S. 337, 344–45

(1981). Article I, section 17 of the Iowa Constitution also prohibits the infliction of

“cruel and unusual punishment.” In State v. Lyle, 854 N.W.2d 378, 400 (Iowa

2014), our supreme court held the Iowa Constitution forbade the imposition of

mandatory minimum sentences on juveniles. The defendant Michael Marshall-

Limoges challenges his sentences on two grounds. He seeks an extension of

Lyle to “all prison sentences for juveniles regardless of whether they are

statutorily mandated or a minimum required term of incarceration.”            He also

contends the district court abused its discretion in imposing the sentences.

       The record establishes on March 13, 2013, the defendant was charged

with the following: theft in the second degree, two counts of theft in the third

degree, and theft in the fourth degree, in violation of Iowa Code sections

714.1(1), 714.2(2)-(4); eleven counts of burglary in the third degree, in violation

of Iowa Code sections 713.1 and 713.6A; possession of burglar’s tools, in

violation of Iowa Code section 713.7; and criminal mischief in the fourth degree,
                                          3



in violation of Iowa Code sections 716.1 and 716.6.             Pursuant to a plea

agreement, the defendant pleaded guilty to a single count of theft in the second

degree and burglary in the third degree, and the remaining charges were

dismissed. The defendant received a deferred judgment and was placed on

probation under the supervision of the department of correctional services. The

defendant was sixteen years of age at the time he committed the offenses.

       On December 16, 2013, the defendant was charged with theft in the

second degree. At the same time, the State filed an application to revoke the

defendant’s deferred judgment and probation. The defendant pleaded guilty to

the new charge and stipulated that he violated his probation. The district court

revoked the defendant’s deferred judgment and probation.           The district court

sentenced the defendant to indeterminate terms of incarceration not to exceed

five years for the theft convictions and two years for the burglary conviction, said

sentences to run concurrent to each other. At the time he committed the new

theft offense, the defendant was not yet eighteen years of age. The defendant

timely filed this appeal.

       On de novo review, we conclude the defendant’s constitutional challenge

to his sentences is unavailing. See Lyle, 854 N.W.2d at 382 (“[W]e review an

allegedly unconstitutional sentence de novo.”). Lyle is inapplicable; none of the

sentences here involve mandatory minimum terms of incarceration.                 The

defendant implicitly concedes this but argues Lyle should be extended to require

the district court to consider each of the factors set forth in Miller v. Alabama, 132
S. Ct. 2455, 2465-69 (2012), and State v. Ragland, 836 N.W.2d 107, 115 (Iowa
                                          4



2013), before imposing any sentence on a juvenile defendant.              We do not

interpret Lyle to require or support such an extension. Further, “[a]s a general

rule, the task of materially altering substantive or procedural rights is best left to

the General Assembly or the Supreme Court of Iowa.” Spencer v. Philipp, No.

13-1887, 2014 WL 4230223, at *2 (Iowa Ct. App. Aug. 27, 2014). We decline to

extend Lyle.

       We also conclude the district court did not abuse its discretion in

sentencing the defendant.       “An abuse of discretion is found only when the

sentencing court exercises its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” State v. Thomas, 547 N.W.2d
223, 225 (Iowa 1996). “In exercising its discretion, the district court is to weigh all

pertinent matters in determining a proper sentence, including the nature of the

offense, the attending circumstances, the defendant’s age, character, and

propensities or chances for reform.” State v. Johnson, 513 N.W.2d 717, 719

(Iowa 1994).     Although “a sentencing court has a duty to consider all the

circumstances of a particular case,” it is not “required to specifically acknowledge

each claim of mitigation urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11

(Iowa Ct. App.1995).      Furthermore, “the failure to acknowledge a particular

sentencing circumstance does not necessarily mean it was not considered.” Id.

Here, the district court’s stated reasons for imposition of the sentence were

thoughtful and not in any way improper. Contrary to the defendant’s assertion,

the district court did, in fact, “take into consideration . . . those particular
                                          5



characteristics of youth as described in recent Iowa case law.” We conclude the

district court properly exercised its sentencing discretion.

       AFFIRMED.